Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/22/2021 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1,12-15, 17-19, and 26-30 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by CN110034792A (Machine Translation, provided by applicant).
Regarding claim 1, China Mobile Communication Corp teaches a method of wireless communication performed by a user equipment (UE), comprising: 
receiving a reference signal in a first frequency band of a first frequency range (see at least ¶ [0030]; obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network); 
performing a measurement of the reference signal (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol); 
determining a predicted measurement in a second frequency band of a second frequency range using a model and based at least in part on the measurement of the reference signal received in the first frequency band of the first frequency range (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol; Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“); and 
transmitting measurement information for the second frequency band based at least in part on the predicted measurement (see at least ¶ [0030]; “Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“).

Regarding claim 4, China Mobile Communication Corp teaches the method of claim 1.  In addition, China Mobile Communication Corp teaches wherein the model receives, as input, information identifying at least one of: the measurement, angle of arrival information of a channel associated with the reference signal, angle of departure information associated with the channel, an estimated power delay profile associated with the channel, information indicating the first frequency band, information indicating the second frequency band, or position information for the UE (see at least ¶ [0030]; obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network).

Regarding claim 5, China Mobile Communication Corp teaches the method of claim 1.  In addition, China Mobile Communication Corp teaches wherein the model outputs information indicating one or more beam directions associated with the predicted measurement (see at least ¶ [0109]). 

Regarding claim 12, China Mobile Communication Corp teaches the method of claim 1.  In addition, China Mobile Communication Corp teaches wherein the reference signal is a channel state information reference signal (see at least ¶ [0030]; “first downlink channel state information under the first symbol“).

Regarding claim 13, China Mobile Communication Corp teaches the method of claim 1.  In addition, China Mobile Communication Corp teaches wherein the measurement is performed in the first frequency band (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol; Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“).

Regarding claim 14, China Mobile Communication Corp teaches the method of claim 1.  In addition, China Mobile Communication Corp teaches wherein the measurement information identifies the predicted measurement in the second frequency band (see at least ¶ [0030]; “Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“).

Regarding claim 15, China Mobile Communications teaches a user equipment (UE) for wireless communication (see at least ¶ [0037]; communication device), comprising: 
a memory (see at least ¶ [0037]; memory); and 
one or more processors operatively coupled to the memory (see at least ¶ [0037]; processor), the memory (see at least ¶ [0037]; memory) and the one or more processors (see at least ¶ [0037]; processor) configured to: 
receive a reference signal in a first frequency band of a first frequency range (see at least ¶ [0030]; obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network); 
perform a measurement of the reference signal (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol); determine a predicted measurement in a second frequency band of a second frequency range using a model and based at least in part on the measurement of the reference signal received in the first frequency band of the first frequency range (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol; Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“); and 
transmit measurement information for the second frequency band based at least in part on the predicted measurement (see at least ¶ [0030]; “Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“).

Regarding claim 17, China Mobile Communication Corp teaches the UE of claim 15.  In addition, China Mobile Communication Corp teaches wherein the model is a machine learning model that is trained based at least in part on a training set of measurements in the first frequency band and measurements in the second frequency band (see at least ¶ [0035]; “…when predicting the second downlink channel state information of the second symbol, use the first downlink channel state information under the plurality of first symbols to establish a channel model based on the autoregressive model; The second downlink channel state information of the second symbol is predicted using a predetermined filtering algorithm and a channel model of the autoregressive model.”).

Regarding claim 18, China Mobile Communication Corp teaches the UE of claim 15.  In addition, China Mobile Communication Corp teaches wherein the model receives, as input, information identifying at least one of: the measurement, angle of arrival information of a channel associated with the reference signal, angle of departure information associated with the channel, information indicating the first frequency band, information indicating the second frequency band, an estimated power delay profile associated with the channel, or position information for the UE (see at least ¶ [0030]; obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network).

Regarding claim 19, China Mobile Communication Corp teaches the UE of claim 15.  In addition, China Mobile Communication Corp teaches wherein the model outputs information indicating one or more beam directions associated with the predicted measurement (see at least ¶ [0109]).

Regarding claim 26, China Mobile Communication Corp teaches the UE of claim 15.  In addition, China Mobile Communication Corp teaches wherein the reference signal is a channel state information reference signal (see at least ¶ [0030]; “first downlink channel state information under the first symbol“).

Regarding claim 27, China Mobile Communication Corp teaches the UE of claim 15.  In addition, China Mobile Communication Corp teaches wherein the measurement is performed in the first frequency band (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol” ).

Regarding claim 28, China Mobile Communication Corp teaches the UE of ,claim 15.  In addition, China Mobile Communication Corp teaches wherein the measurement information identifies the predicted measurement in the second frequency band (see at least ¶ [0030]; “Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result ).

Regarding claim 29, China Mobile Communications teaches a non-transitory computer-readable medium storing one or more instructions for wireless communication, the one or more instructions comprising: one or more instructions that, when executed by one or more processors of a user equipment (UE), cause the one or more processors to: 
receive a reference signal in a first frequency band of a first frequency range (see at least ¶ [0030]; obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network); perform a measurement of the reference signal (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol); determine a predicted measurement in a second frequency band of a second frequency range using a model and based at least in part on the measurement of the reference signal received in the first frequency band of the first frequency range (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol; Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“); and transmit measurement information for the second frequency band based at least in part on the predicted measurement (see at least ¶ [0030]; “Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“).

Regarding claim 30, China Mobile Communications teaches an apparatus for wireless communication, comprising: 
means for receiving a reference signal in a first frequency band of a first frequency range (see at least ¶ [0030]; obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network); 
means for performing a measurement of the reference signal (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol); 
means for determining a predicted measurement in a second frequency band of a second frequency range using a model and based at least in part on the measurement of the reference signal received in the first frequency band of the first frequency range (see at least ¶ [0030]; “a processor, configured to: obtain an actual measurement result of the downlink reference signal under the first symbol sent by the network; and obtain, according to an actual measurement result of the downlink reference signal, first downlink channel state information under the first symbol; Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“); and 
means for transmitting measurement information for the second frequency band based at least in part on the predicted measurement (see at least ¶ [0030]; “Determining the downlink channel state information, predicting the second downlink channel state information of the second symbol according to the preset prediction algorithm, the second symbol is located after the first symbol, and updating the downlink reference signal according to the second downlink channel state information Predicted measurement result“). 
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim(s) 2 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over China Mobile Communications as applied to claims 1, and 15 above, in view of US 2013/0215851 A1 by Sato et al. (hereafter referred to as Sato).
Regarding claim 2, China Mobile Communication Corp teaches the method of claim 1.  China Mobile Communication Corp does not specifically teach transmitting a request for the reference signal in the first frequency band; and receiving the reference signal in the first frequency band based at least in part on the request.
In the same field of endeavor, Sato teaches transmitting a request for the reference signal in the first frequency band; and receiving the reference signal in the first frequency band based at least in part on the request (see at least ¶ [0008]-[0009], and [0013]-[0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transmission of China Mobile Communication Corp with the transmission request as taught by Sato in order to improve the utilization efficiency of the radio resource.

Regarding claim 16, China Mobile Communications Corp teaches the UE of claim 15. 
China Mobile Communication Corp does not appear to specifically teach wherein the one or more processors are further configured to: transmit a request for the reference signal in the first frequency band; and receive the reference signal in the first frequency band based at least in part on the request.
In the same field of endeavor, Sato teaches wherein the one or more processors are further configured to: transmit a request for the reference signal in the first frequency band; and receive the reference signal in the first frequency band based at least in part on the request (see at least ¶ [0008]-[0009], and [0013]-[0014]).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the transmission of China Mobile Communication Corp with the transmission request as taught by Sato in order to improve the utilization efficiency of the radio resource.
Allowable Subject Matter
10.	Claims 3, 6-11, and 20-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225. The examiner can normally be reached M-F 7:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATASHA W COSME/Primary Examiner, Art Unit 2465